Citation Nr: 1745170	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  10-18 227A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office
Atlanta Education Center in Atlanta, Georgia


THE ISSUE

Eligibility for Dependents' Education Assistance benefits under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty with the United States Army from October 1985 to January 1989, and from February 1991 to February 1992.  The Appellant is the Veteran's spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of the case is now with the RO Atlanta Education Center in Atlanta, Georgia.  

Subsequently, in a December 2016 decisional letter, the RO granted eligibility for Dependents' Education Assistance benefits under 38 U.S.C.A. Chapter 35, effective October 17, 2003.  As a result of the full grant of benefits, the Veteran's representative withdrew the instant appeal in September 2017.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from October 1985 to January 1989, and from February 1991 to February 1992.  

2.  On September 12, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's authorized representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
B. MULLINS
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


